MEMORANDUM **
Genoveva Gonzalez petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s August 16, 2005, order denying Gonzalez’s fourth motion to reopen because she failed to timely petition this court for review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
The BIA did not abuse its discretion in denying petitioner’s fifth motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2) (stating numerical limits on motions to reopen); Itumbarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.